internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-152606-02 date date in re legend date decedent date date trust trust a preparer date dear this letter responds to your request dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code the facts and representations submitted are summarized as follows on date decedent created a revocable_living_trust that she subsequently amended and restated on date upon decedent death on date the terms of trust required that the balance of trust be divided into three separate trusts however due to the size of decedent’s estate_trust a was the only trust that could be funded plr-152606-02 article ix paragraph a of trust provides that trust a shall contain property that has a value which equals the maximum amount then available to decedent’s estate as a gst_exemption under sec_2631 article x paragraph a provides for the distribution of all the net_income from trust a to or for the benefit of decedent’s spouse in convenient installments but not less frequently than quarter-annually in addition so much or all of the principal may be distributed to decedent’s spouse as the trustee deems necessary or advisable to provide for the proper health maintenance and support of decedent’s spouse article x paragraph b provides that upon the death of decedent’s spouse the trustee shall divide all of the remaining principal of trust a into as many equal shares as decedent shall then have children living and children deceased with descendants surviving one share to each per stirpes to be held administered and distributed in accordance with the provisions of article x paragraph c article x paragraph c provides in pertinent part that the trustee shall retain each share of trust a set_aside for a child of decedent as a separate trust during the lifetime of each child of decedent the trustee shall distribute all of the income from the child’s separate trust in convenient installments but not less frequently than quarter- annually the trustee may in the trustee’s sole discretion distributed so much of the principal of the child’s trust as the trustee shall deem necessary or advisable to provide for the proper health maintenance education and support of the child upon the death of the child the trustee shall divide the remaining principal and undistributed_income of the child’s trust into equal shares to be distributed to the child’s then living descendants per stirpes and if none to decedent’s then living descendants per stirpes decedent’s estate relied on preparer to prepare decedent’s united_states estate and generation-skipping_transfer_tax return form_706 which was filed on date a qtip_election was made for the assets passing to trust a after the return was filed decedent’s spouse was informed by his attorney that schedule r was not filed with decedent’s form_706 as a result the reverse_qtip_election with regard to trust a was not made and decedent’s gst_exemption was not allocated to trust a decedent’s estate requests the following rulings that an extension of time be granted to make a reverse_qtip_election under sec_2652 with respect to trust a and that the automatic allocation rules of sec_2632 operate to cause the unused portion of decedent’s gst_exemption to be allocated to trust a so the trust has an inclusion_ratio of zero sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-152606-02 sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 a provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions sec_2632 designated as sec_2632 at the time of decedent’s death provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated plr-152606-02 as follows- a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date the regulation also supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of plr-152606-02 the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time is granted until days from the date of this letter for making a reverse_qtip_election under sec_2652 with respect to trust a the election should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption however the automatic allocation rules of sec_2632 and sec_26_2632-1 operate to allocate decedent’s available exemption based on the information submitted and the representations made and provided the reverse_qtip_election is made for trust a as authorized in this letter we conclude that decedent’s unused gst_exemption will automatically be allocated to trust a because the amount of decedent’s unused gst_exemption exceeds the estate_tax_value of the trust trust a will have an inclusion_ratio of zero under sec_2642 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-152606-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer_representative sincerely heather c maloy associate chief_counsel heather c maloy passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
